Exhibit 10.1

 

GLOBAL PARTNERS LP

 

OMNIBUS AGREEMENT

 

--------------------------------------------------------------------------------


 

OMNIBUS AGREEMENT

 

This Omnibus Agreement (this “Agreement”) is entered into on, and effective as
of, the Closing Date (as defined herein), and is by and among the parties listed
on the signature pages hereof (each a “Party” and collectively the “Parties”).

 

RECITALS:

 

1.             The Parties desire by their execution of this Agreement to
evidence their agreement, as more fully set forth in Article II, with respect to
those business opportunities in which the Slifka Persons (as defined herein)
will not engage unless the Partnership has declined to engage in any such
business opportunity for its own account.

 

2.             The Parties desire by their execution of this Agreement to
evidence their agreement, as more fully set forth in Article III, with respect
to certain indemnification obligations of the Parties to each other.

 

In consideration of the premises and the covenants, conditions and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1             Definitions.  As used in this Agreement, the following
terms shall have the respective meanings set forth below:

 

“Affiliate” is defined in the Partnership Agreement.

 

“Agreement” is defined in the introduction.

 

“Annual Deductible” is defined in Section 3.2.

 

“Assets” means all assets conveyed, contributed or otherwise Transferred by the
Slifkas and Affiliates thereof to the Partnership Group prior to or on the
Closing Date, including any such assets held by a Person whose ownership
interests are Transferred by the Slifkas and Affiliates thereof to the
Partnership Group prior to or on the Closing Date by means of operation of law
or otherwise.

 

“Chelsea” means Chelsea Terminal Limited Partnership, a Massachusetts limited
partnership.

 

“Closing Date” means the date of the closing of the Partnership’s initial public
offering of Common Units.

 

“Code” means Internal Revenue Code of 1986, as amended.

 

--------------------------------------------------------------------------------


 

“Common Units” is defined in the Partnership Agreement.

 

“Conflicts Committee” is defined in the Partnership Agreement.

 

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among GPC, Montello,
Chelsea, Sandwich, the General Partner, the Partnership, the OLLC and certain
other parties, together with the additional conveyance documents and instruments
contemplated or referenced thereunder.

 

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of Voting Securities, by contract, or otherwise.

 

“Covered Environmental Losses” is defined in Section 3.1.

 

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders and ordinances, legally enforceable requirements and
rules of common law, now or hereafter in effect, relating to protection of the
environment including, without limitation, the federal Comprehensive
Environmental Response, Compensation, and Liability Act, the Superfund
Amendments Reauthorization Act, the Resource Conservation and Recovery Act, the
Clean Air Act, the Federal Water Pollution Control Act, the Toxic Substances
Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the Hazardous
Materials Transportation Act and other environmental conservation and protection
laws, each as amended from time to time.

 

“General Partner” means Global GP LLC, a Delaware limited liability company.

 

“GPC” means Global Petroleum Corp., a Massachusetts corporation.

 

“GPC Entities” means GPC, Montello, Revco Dock, Revco Terminal, South Terminal,
Chelsea and Sandwich.

 

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, hazardous material, pollutant, contaminant or
toxic or hazardous substance, or that is otherwise regulated under any
Environmental Law, including, without limitation, any hazardous substance as
such term is defined under the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, and (b) petroleum, petroleum
products, crude oil, gasoline, natural gas, fuel oil, motor oil, waste oil,
diesel fuel, jet fuel and other petroleum hydrocarbons whether refined or
unrefined and (c) asbestos, whether in a friable or a non-friable condition, and
polychlorinated biphenyls.

 

“Indemnified Party” means either the Partnership Group or GPC Entities and the
General Partner, as the case may be, each in its capacity as a party entitled to
indemnification in accordance with Article III.

 

“Indemnifying Party” means either the Partnership Group or GPC Entities and the
General Partner, as the case may be, each in its capacity as a party from whom
indemnification may be required in accordance with Article III.

 

2

--------------------------------------------------------------------------------


 

“Limited Partner” is defined in the Partnership Agreement.

 

“Montello” means Montello Oil Corporation, a New Jersey corporation.

 

“MTBE Litigation” means Town of Duxbury, et al v. Amerada Hess Corp., et al.,
filed on September 30, 2003 and City of Lowell v. Amerada Hess Corp., et al.,
filed on December 30, 2004.

 

“OLLC” means Global Operating LLC, a Delaware limited liability company.

 

“Other Losses” is defined in Section 3.3(a).

 

“Partnership” means Global Partners LP, a Delaware limited partnership.

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Closing Date, as such
agreement is in effect on the Closing Date, to which reference is hereby made
for all purposes of this Agreement.  No amendment or modification to the
Partnership Agreement subsequent to the Closing Date shall be given effect for
the purposes of this Agreement unless consented to by each of the Parties to
this Agreement.

 

“Partnership Entities” means the General Partner and each member of the
Partnership Group.

 

“Partnership Entity” means any of the Partnership Entities.

 

“Partnership Group” means the Partnership, the OLLC and any Subsidiary of any
such Person, treated as a single consolidated entity.

 

“Partnership Group Member” means any member of the Partnership Group.

 

“Party” and “Parties” are defined in the introduction to this Agreement.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Retained Assets” means the assets and investments owned by the Slifkas and any
of their Affiliates that were not conveyed, contributed or otherwise Transferred
to the Partnership Group pursuant to the Contribution Agreement and other
documents relating to the transactions referred to in the Contribution
Agreement, including, without limitation, the replacements and natural
extensions thereof.

 

“Revco Dock” means Global Revco Dock, L.L.C., a Massachusetts limited liability
company.

 

“Revco Terminal” means Global Revco Terminal, L.L.C., a Massachusetts limited
liability company.

 

3

--------------------------------------------------------------------------------


 

“Sandwich” is defined in the introduction to this Agreement.

 

“Slifka” means any of the Slifkas.

 

“Slifka Person” means any of the Slifka Persons.

 

“Slifka Persons” means the Slifkas and any Person controlled thereby
individually or in the aggregate, directly or indirectly, other than the
Partnership Entities.

 

“Slifka Restricted Businesses” is defined in Section 2.1.

 

“Slifkas” means Alfred A. Slika, Richard Slifka and Eric Slifka.

 

“Slifka Subject Assets” is defined in Section 2.2(c).

 

“South Terminal” means Global South Terminal, L.L.C., a Massachusetts limited
liability company.

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

 

“Toxic Tort” means a claim or cause of action arising from personal injury or
property damage incurred by the plaintiff that is alleged to have been caused by
exposure to, or contamination by, Hazardous Substances that have been released
into the environment by or as a result of the actions or omissions of the
defendant.

 

“Transfer” including the correlative terms “Transferring” or “Transferred” means
any direct or indirect transfer, assignment, sale, gift, pledge, hypothecation
or other encumbrance, or any other disposition (whether voluntary, involuntary
or by operation of law) of the Assets, any assets, property or rights.

 

“Voluntary Cleanup Program” means a program of the United States or a state of
the United States enacted pursuant to Environmental Laws which provides for a
mechanism for the written approval of, or authorization to conduct, voluntary
remedial action for the clean-up, removal or remediation of contamination that
exceeds actionable levels established pursuant to Environmental Laws.

 

4

--------------------------------------------------------------------------------


 

“Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote on a regular basis in the election of members of the
board of directors or other governing body of such Person.

 

ARTICLE II

SLIFKA BUSINESS OPPORTUNITIES

 

Section 2.1             Slifka Restricted Businesses.  Except as permitted by
Section 2.2, (a) Alfred A. Slifka, Richard Slifka and each of their Affiliates,
other than the Partnership Entities, for so long as Slifka Persons, individually
or in the aggregate, control the Partnership Group and (b) Eric Slifka and his
Affiliates, other than the Partnership Entities, until December 31, 2010, unless
this obligation is terminated earlier pursuant to the terms of the employment
agreement between Eric Slifka and the General Partner, shall be prohibited from
engaging in or acquiring or investing in any business having assets engaged in
the following businesses (the “Slifka Restricted Businesses”):  (x) wholesale
marketing, sale, distribution and transportation (other than transportation by
truck) of refined petroleum products in the United States, provided such
activity generates “qualifying income” as defined in Section 7704 of the Code;
(y) the storage of refined petroleum products in connection with any of the
activities described in (x); and (z) bunkering.

 

Section 2.2             Slifka Permitted Exceptions.  Notwithstanding any
provision of Section 2.1 to the contrary, the Slifka Persons may engage in the
following activities under the following circumstances:

 


(A)           THE OWNERSHIP AND/OR OPERATION OF ANY OF THE RETAINED ASSETS
(INCLUDING REPLACEMENTS AND NATURAL EXTENSIONS THEREOF);


 


(B)           THE OWNERSHIP, INDIVIDUALLY OR COLLECTIVELY, OF UP TO 9.9% OF A
PUBLICLY TRADED ENTITY THAT COMPETES WITH THE PARTNERSHIP GROUP SO LONG AS NONE
OF THE SLIFKAS SERVES ON THE BOARD OF DIRECTORS OF SUCH ENTITY;


 


(C)           THE ACQUISITION OF OR THE INVESTMENT IN ANY SLIFKA RESTRICTED
BUSINESS AFTER THE DATE OF THIS AGREEMENT (THE “SLIFKA SUBJECT ASSETS”) FOR UP
TO $5 MILLION IN THE AGGREGATE IN ANY 12-MONTH PERIOD BEGINNING ON THE CLOSING
DATE; AND


 


(D)           THE ACQUISITION OF OR THE INVESTMENT IN ANY SLIFKA SUBJECT ASSETS
IN AN AMOUNT GREATER THAN THAT PERMITTED BY SECTION 2.2(C); PROVIDED THE
PARTNERSHIP HAS BEEN OFFERED THE OPPORTUNITY TO ACQUIRE SUCH SLIFKA SUBJECT
ASSETS IN ACCORDANCE WITH SECTION 2.3 AND THE PARTNERSHIP (WITH THE CONCURRENCE
OF THE CONFLICTS COMMITTEE) HAS ELECTED NOT TO PURCHASE THE SLIFKA SUBJECT
ASSETS.


 

Section 2.3             Procedures.  In the event that any Slifka Person becomes
aware of an opportunity to acquire or invest in Slifka Subject Assets as
described in Section 2.2(d), then as soon as practicable, such Slifka Person
shall notify the General Partner of such opportunity and deliver to the General
Partner all information prepared by or on behalf of such Slifka Person relating
to such potential transaction.  As soon as practicable but in any event within
30 days after receipt of such notification and information, the General Partner,
on behalf of the Partnership, shall notify such Slifka Person that either
(a) the General Partner, on behalf of the

 

5

--------------------------------------------------------------------------------


 

Partnership, has elected, with the concurrence of the Conflicts Committee, not
to cause a member of the Partnership Group to pursue the opportunity to acquire
or invest in the Slifka Subject Assets, or (b) the General Partner, on behalf of
the Partnership, has elected (with the concurrence of the Conflicts Committee)
to cause a member of the Partnership Group to pursue the opportunity to acquire
or invest in the Slifka Subject Assets.  If, at any time, the General Partner
abandons such opportunity with the approval of the Conflicts Committee (as
evidenced in writing by the General Partner following the request of such Slifka
Person), such Slifka Person may pursue such opportunity.  Any Slifka Subject
Assets that are permitted to be acquired or invested in by a Slifka Person must
be so acquired or invested in (a) within 12 months of the later to occur of
(i) the date that such Slifka Person becomes able to pursue such opportunity in
accordance with the provisions of this Section 2.3, and (ii) the date upon which
all required governmental approvals to consummate such acquisition or investment
have been obtained, and (b) on terms not materially more favorable to such
Slifka Person than were offered to the Partnership.  If either of these
conditions is not satisfied, the opportunity must be reoffered to the
Partnership in accordance with this Section 2.3.

 

Section 2.4             Scope of Prohibition.  Except as provided in this
Article II and the Partnership Agreement, each Slifka Person shall be free to
engage in any business activity, including those that may be in direct
competition with any Partnership Group Member.

 

Section 2.5             Enforcement.

 


(A)           THE SLIFKA PERSONS AGREE AND ACKNOWLEDGE THAT THE PARTNERSHIP
GROUP DOES NOT HAVE AN ADEQUATE REMEDY AT LAW FOR THE BREACH BY THE SLIFKA
PERSONS OF THE COVENANTS AND AGREEMENTS SET FORTH IN THIS ARTICLE II, AND THAT
ANY BREACH BY THE SLIFKA PERSONS OF THE COVENANTS AND AGREEMENTS SET FORTH IN
THIS ARTICLE II WOULD RESULT IN IRREPARABLE INJURY TO THE PARTNERSHIP GROUP. 
THE SLIFKA PERSONS FURTHER AGREE AND ACKNOWLEDGE THAT ANY PARTNERSHIP GROUP
MEMBER MAY, IN ADDITION TO THE OTHER REMEDIES WHICH MAY BE AVAILABLE TO THE
PARTNERSHIP GROUP, FILE A SUIT IN EQUITY TO ENJOIN THE SLIFKA PERSONS FROM SUCH
BREACH, AND CONSENT TO THE ISSUANCE OF INJUNCTIVE RELIEF UNDER THIS AGREEMENT. 
NO SLIFKA OR ANY PERSON, DIRECTLY OR INDIRECTLY, CONTROLLED THEREBY SHALL BE
LIABLE FOR THE FAILURE OF ANY OTHER SLIFKA OR ANY PERSON, DIRECTLY OR
INDIRECTLY, CONTROLLED THEREBY TO COMPLY WITH THIS ARTICLE II.


 


(B)           IF ANY COURT DETERMINES THAT ANY PROVISION OF THIS ARTICLE II IS
INVALID OR UNENFORCEABLE, THE REMAINDER OF SUCH PROVISIONS SHALL NOT THEREBY BE
AFFECTED AND SHALL BE GIVEN FULL EFFECT WITHOUT REGARD TO THE INVALID PROVISION.
IF ANY COURT CONSTRUES ANY PROVISION OF THIS ARTICLE II, OR ANY PART THEREOF, TO
BE UNREASONABLE BECAUSE OF THE DURATION OF SUCH PROVISION OR THE GEOGRAPHIC
SCOPE THEREOF, SUCH COURT SHALL HAVE THE POWER TO REDUCE THE DURATION OR
RESTRICT THE GEOGRAPHIC SCOPE OF SUCH PROVISION AND TO ENFORCE SUCH PROVISION AS
SO REDUCED OR RESTRICTED.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III

INDEMNIFICATION

 

Section 3.1             Environmental Indemnification.

 


(A)           SUBJECT TO SECTION 3.2, THE GPC ENTITIES AND THE GENERAL PARTNER
SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE PARTNERSHIP GROUP FROM AND AGAINST
ENVIRONMENTAL AND TOXIC TORT LOSSES, DAMAGES (INCLUDING, WITHOUT LIMITATION,
REAL PROPERTY DAMAGES AND NATURAL RESOURCE DAMAGES), INJURIES (INCLUDING,
WITHOUT LIMITATION, PERSONAL INJURY AND DEATH), LIABILITIES, CLAIMS, DEMANDS,
BREACHES OF CONTRACTS, CAUSES OF ACTION, JUDGMENTS, SETTLEMENTS, FINES,
PENALTIES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, COURT COSTS AND
REASONABLE ATTORNEY’S AND EXPERT’S FEES) OF ANY AND EVERY KIND OR CHARACTER,
KNOWN OR UNKNOWN, FIXED OR CONTINGENT, SUFFERED OR INCURRED BY THE PARTNERSHIP
GROUP BY REASON OF OR ARISING OUT OF:


 

(I)            ANY VIOLATION OR CORRECTION OF ANY VIOLATION OF ENVIRONMENTAL
LAWS ASSOCIATED WITH THE OWNERSHIP OR OPERATION OF THE ASSETS;

 

(II)           ANY EVENT OR CONDITION ASSOCIATED WITH OWNERSHIP OR OPERATION OF
THE ASSETS (INCLUDING, WITHOUT LIMITATION, THE PRESENCE OF HAZARDOUS SUBSTANCES
ON, UNDER, ABOUT OR MIGRATING TO OR FROM THE ASSETS OR THE DISPOSAL OR RELEASE
OF HAZARDOUS SUBSTANCES GENERATED BY OPERATION OF THE ASSETS AT NON-ASSET
LOCATIONS) INCLUDING, WITHOUT LIMITATION, (A) THE COST AND EXPENSE OF ANY
INVESTIGATION, ASSESSMENT, EVALUATION, MONITORING, CONTAINMENT, CLEANUP, REPAIR,
RESTORATION, REMEDIATION, OR OTHER CORRECTIVE ACTION REQUIRED OR NECESSARY UNDER
ENVIRONMENTAL LAWS OR TO SATISFY ANY APPLICABLE VOLUNTARY CLEANUP PROGRAM,
(B) THE COST OR EXPENSE OF THE PREPARATION AND IMPLEMENTATION OF ANY CLOSURE,
REMEDIAL, CORRECTIVE ACTION OR OTHER PLANS REQUIRED OR NECESSARY UNDER
ENVIRONMENTAL LAWS OR TO SATISFY ANY APPLICABLE VOLUNTARY CLEANUP PROGRAM AND
(C) THE COST AND EXPENSE FOR ANY ENVIRONMENTAL OR TOXIC TORT PRE-TRIAL, TRIAL,
OR APPELLATE LEGAL OR LITIGATION SUPPORT WORK; OR

 

(III)          THE MTBE LITIGATION;

 

but only to the extent that such violation complained of under
Section 3.1(a)(i) or such events or conditions included under
Section 3.1(a)(ii) occurred before the Closing Date (collectively, “Covered
Environmental Losses”).

 


(B)           EXCEPT FOR THE ENVIRONMENTAL INDEMNIFICATION OBLIGATION FOR THE
MTBE LITIGATION, AND EXCEPT FOR CLAIMS FOR COVERED ENVIRONMENTAL LOSSES MADE
BEFORE THE FIFTH ANNIVERSARY OF THE CLOSING DATE, WHICH SHALL NOT TERMINATE, ALL
ENVIRONMENTAL INDEMNIFICATION OBLIGATIONS IN THIS SECTION 3.1 SHALL TERMINATE ON
THE FIFTH ANNIVERSARY OF THE CLOSING DATE.

 

7

--------------------------------------------------------------------------------


 

Section 3.2             Limitations Regarding Environmental Indemnification. 
The aggregate liability of the GPC Entities and the General Partner in respect
of all Covered Environmental Losses under Section 3.1 shall not exceed $7.5
million and the GPC Entities and the General Partner shall not have any
obligation under Section 3.1 until such Covered Environmental Losses for any
12-month period, beginning on the Closing Date, exceed $400,000 (the “Annual
Deductible”) and then only to the extent such aggregate Covered Environmental
Losses exceed $400,000.  Any unused portion of the Annual Deductible in a
12-month period, including unused portions carried over from prior periods,
shall be carried over to the next 12-month period.  After the fifth anniversary
of the Closing Date, the Annual Deductible shall be reduced to $150,000, but in
all events, any unused portions carried over from prior periods shall thereafter
be made available to the GPC Entities and the General Partner.  Notwithstanding
anything herein to the contrary, in no event shall the GPC Entities and the
General Partner have any indemnification obligations under Section 3.1 for
claims made as a result of additions to or modifications of Environmental Laws
promulgated after the Closing Date.

 

Section 3.3             Additional Indemnification.

 


(A)           IN ADDITION TO AND NOT IN LIMITATION OF THE INDEMNIFICATION
PROVIDED UNDER SECTION 3.1, THE GPC ENTITIES AND THE GENERAL PARTNER SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS THE PARTNERSHIP GROUP FROM AND AGAINST ANY
LOSSES, DAMAGES (INCLUDING, WITHOUT LIMITATION, REAL PROPERTY DAMAGES AND
NATURAL RESOURCE DAMAGES), INJURIES (INCLUDING, WITHOUT LIMITATION, PERSONAL
INJURY AND DEATH), LIABILITIES, CLAIMS, DEMANDS, BREACHES OF CONTRACTS, CAUSES
OF ACTION, JUDGMENTS, SETTLEMENTS, FINES, PENALTIES, COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, COURT COSTS AND REASONABLE ATTORNEY’S AND
EXPERT’S FEES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, FIXED OR
CONTINGENT, SUFFERED OR INCURRED BY THE PARTNERSHIP GROUP (“OTHER LOSSES”) BY
REASON OF OR ARISING OUT OF (I) FAILURE TO CONVEY GOOD AND MARKETABLE TITLE TO
THE ASSETS TO ONE OR MORE MEMBERS OF THE PARTNERSHIP GROUP SUBJECT ONLY TO
ENCUMBRANCES THAT DO NOT MATERIALLY ADVERSELY AFFECT THE VALUE OF THE ASSETS OR
THE ABILITY OF THE PARTNERSHIP GROUP TO OPERATE THE ASSETS IN SUBSTANTIALLY THE
SAME MANNER AS THEY WERE OPERATED IMMEDIATELY PRIOR TO THE CLOSING, (II) EVENTS
AND CONDITIONS ASSOCIATED WITH THE RETAINED ASSETS WHETHER OCCURRING BEFORE OR
AFTER THE CLOSING DATE AND (III) ALL FEDERAL, STATE AND LOCAL INCOME TAX
LIABILITIES ATTRIBUTABLE TO THE OPERATION OF THE ASSETS PRIOR TO THE CLOSING
DATE, INCLUDING ANY SUCH INCOME TAX LIABILITIES OF THE SLIFKA PERSONS THAT MAY
RESULT FROM THE CONSUMMATION OF THE FORMATION TRANSACTIONS FOR THE PARTNERSHIP
ENTITIES; PROVIDED THAT THE PARTNERSHIP GROUP SHALL NOT BE ENTITLED TO THE
INDEMNITY IN SECTION 3.3(A)(II) FOR OTHER LOSSES TO THE EXTENT CAUSED BY GROSS
NEGLIGENCE, BAD FAITH OR FRAUD OR WILLFUL MISCONDUCT OF ANY MEMBER OF THE
PARTNERSHIP GROUP.


 


(B)           IN ADDITION TO AND NOT IN LIMITATION OF THE INDEMNIFICATION
PROVIDED UNDER THE PARTNERSHIP AGREEMENT, THE PARTNERSHIP GROUP SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS THE GPC ENTITIES AND THE GENERAL PARTNER FROM AND
AGAINST ANY LOSSES, DAMAGES (INCLUDING, WITHOUT LIMITATION, REAL PROPERTY
DAMAGES AND NATURAL RESOURCE DAMAGES), INJURIES (INCLUDING, WITHOUT LIMITATION,
PERSONAL INJURY AND DEATH), LIABILITIES, CLAIMS, DEMANDS, BREACHES OF CONTRACTS,
CAUSES OF ACTION, JUDGMENTS, SETTLEMENTS, FINES, PENALTIES, COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, COURT COSTS AND REASONABLE ATTORNEY’S AND
EXPERT’S FEES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, FIXED OR
CONTINGENT, SUFFERED OR INCURRED BY THE GPC ENTITIES AND THE GENERAL PARTNER BY
REASON OF OR ARISING OUT OF EVENTS AND CONDITIONS ASSOCIATED WITH THE OPERATION
OF THE ASSETS AND OCCURRING ON OR AFTER THE CLOSING DATE UNLESS SUCH
INDEMNIFICATION

 

8

--------------------------------------------------------------------------------


 


WOULD NOT BE PERMITTED UNDER THE PARTNERSHIP AGREEMENT BY REASON OF ONE OF THE
PROVISOS CONTAINED IN SECTION 7.7(A) OF THE PARTNERSHIP AGREEMENT


 

Section 3.4             Indemnification Procedures.

 


(A)           THE INDEMNIFIED PARTY AGREES THAT PROMPTLY AFTER IT BECOMES AWARE
OF FACTS GIVING RISE TO A CLAIM FOR INDEMNIFICATION UNDER THIS ARTICLE III, IT
WILL PROVIDE NOTICE THEREOF IN WRITING TO THE INDEMNIFYING PARTY, SPECIFYING THE
NATURE OF AND SPECIFIC BASIS FOR SUCH CLAIM.


 


(B)           THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO CONTROL ALL ASPECTS
OF THE DEFENSE OF (AND ANY COUNTERCLAIMS WITH RESPECT TO) ANY CLAIMS BROUGHT
AGAINST THE INDEMNIFIED PARTY THAT ARE COVERED BY THE INDEMNIFICATION UNDER THIS
ARTICLE III, INCLUDING, WITHOUT LIMITATION, THE SELECTION OF COUNSEL,
DETERMINATION OF WHETHER TO APPEAL ANY DECISION OF ANY COURT AND THE SETTLING OF
ANY SUCH MATTER OR ANY ISSUES RELATING THERETO; PROVIDED, HOWEVER, THAT NO SUCH
SETTLEMENT SHALL BE ENTERED INTO WITHOUT THE CONSENT OF THE INDEMNIFIED PARTY
(WITH THE CONCURRENCE OF THE CONFLICTS COMMITTEE IN THE CASE OF THE PARTNERSHIP
GROUP) UNLESS IT INCLUDES A FULL RELEASE OF THE INDEMNIFIED PARTY FROM SUCH
MATTER OR ISSUES, AS THE CASE MAY BE, AND DOES NOT INCLUDE THE ADMISSION OF
FAULT, CULPABILITY OR A FAILURE TO ACT, BY OR ON BEHALF OF SUCH INDEMNIFIED
PARTY.


 


(C)           THE INDEMNIFIED PARTY AGREES TO COOPERATE FULLY WITH THE
INDEMNIFYING PARTY, WITH RESPECT TO ALL ASPECTS OF THE DEFENSE OF ANY CLAIMS
COVERED BY THE INDEMNIFICATION UNDER THIS ARTICLE III, INCLUDING, WITHOUT
LIMITATION, THE PROMPT FURNISHING TO THE INDEMNIFYING PARTY OF ANY
CORRESPONDENCE OR OTHER NOTICE RELATING THERETO THAT THE INDEMNIFIED PARTY MAY
RECEIVE, PERMITTING THE NAME OF THE INDEMNIFIED PARTY TO BE UTILIZED IN
CONNECTION WITH SUCH DEFENSE, THE MAKING AVAILABLE TO THE INDEMNIFYING PARTY OF
ANY FILES, RECORDS OR OTHER INFORMATION OF THE INDEMNIFIED PARTY THAT THE
INDEMNIFYING PARTY CONSIDERS RELEVANT TO SUCH DEFENSE AND THE MAKING AVAILABLE
TO THE INDEMNIFYING PARTY, AT NO COST TO THE INDEMNIFYING PARTY, OF ANY
EMPLOYEES OF THE INDEMNIFIED PARTY; PROVIDED, HOWEVER, THAT IN CONNECTION
THEREWITH THE INDEMNIFYING PARTY AGREES TO USE REASONABLE EFFORTS TO MINIMIZE
THE IMPACT THEREOF ON THE OPERATIONS OF THE INDEMNIFIED PARTY AND FURTHER AGREES
TO ENDEAVOR TO MAINTAIN THE CONFIDENTIALITY OF ALL FILES, RECORDS AND OTHER
INFORMATION FURNISHED BY THE INDEMNIFIED PARTY PURSUANT TO THIS SECTION 3.4.  IN
NO EVENT SHALL THE OBLIGATION OF THE INDEMNIFIED PARTY TO COOPERATE WITH THE
INDEMNIFYING PARTY AS SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE BE
CONSTRUED AS IMPOSING UPON THE INDEMNIFIED PARTY AN OBLIGATION TO HIRE AND PAY
FOR COUNSEL IN CONNECTION WITH THE DEFENSE OF ANY CLAIMS COVERED BY THE
INDEMNIFICATION SET FORTH IN THIS ARTICLE III; PROVIDED, HOWEVER, THAT THE
INDEMNIFIED PARTY MAY, AT ITS OWN OPTION, COST AND EXPENSE, HIRE AND PAY FOR
COUNSEL IN CONNECTION WITH ANY SUCH DEFENSE.  THE INDEMNIFYING PARTY AGREES TO
KEEP ANY SUCH COUNSEL HIRED BY THE INDEMNIFIED PARTY INFORMED AS TO THE STATUS
OF ANY SUCH DEFENSE, BUT THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO RETAIN
SOLE CONTROL OVER SUCH DEFENSE.


 


(D)           IN DETERMINING THE AMOUNT OF ANY LOSS, COST, DAMAGE OR EXPENSE FOR
WHICH THE INDEMNIFIED PARTY IS ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT,
THE GROSS AMOUNT OF THE INDEMNIFICATION WILL BE REDUCED BY (I) ANY INSURANCE
PROCEEDS REALIZED BY THE INDEMNIFIED PARTY AND (II) ALL AMOUNTS RECOVERED BY THE
INDEMNIFIED PARTY UNDER CONTRACTUAL INDEMNITIES FROM THIRD PERSONS.

 

9

--------------------------------------------------------------------------------


 


(E)           THE DATE ON WHICH THE INDEMNIFYING PARTY RECEIVES NOTIFICATION OF
A CLAIM FOR INDEMNIFICATION SHALL DETERMINE WHETHER SUCH CLAIM IS TIMELY MADE.


 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1             Choice of Law; Submission to Jurisdiction.  This
Agreement shall be subject to and governed by the laws of the Commonwealth of
Massachusetts, excluding any conflicts-of-law rule or principle that might refer
the construction or interpretation of this Agreement to the laws of another
state.  Each Party hereby submits to the jurisdiction of the state and federal
courts in the Commonwealth of Massachusetts and to venue in Boston,
Massachusetts.

 

Section 4.2             Notice.  All notices or other communications required or
permitted under, or otherwise in connection with, this Agreement must be in
writing and must be given by depositing same in the U.S. mail, addressed to the
Person to be notified, postpaid and registered or certified with return receipt
requested or by transmitting by national overnight courier or by delivering such
notice in person or by facsimile to such Party.  Notice given by mail, national
overnight courier or personal delivery shall be effective upon actual receipt. 
Notice given by facsimile shall be effective upon confirmation of receipt when
transmitted by facsimile if transmitted during the recipient’s normal business
hours or at the beginning of the recipient’s next business day after receipt if
not transmitted during the recipient’s normal business hours.  All notices to be
sent to a Party pursuant to this Agreement shall be sent to or made at the
address, in each case as follows:

 

if to the Slifka Persons:

 

Global Petroleum Corp.
P.O. Box 9161
800 South Street
Waltham, Massachusetts 02454
Attention:  Alfred A. Slifka
Fax:  (781) 398-4165

 

with copies to:

 

Global Petroleum Corp.
P.O. Box 9161
800 South Street
Waltham, Massachusetts 02454
Attention:  Richard Slifka
Fax:  (781) 398-4165

 

10

--------------------------------------------------------------------------------


 

Global Petroleum Corp.
P.O. Box 9161
800 South Street
Waltham, Massachusetts 02454
Attention:  General Counsel
Fax:  (781) 398-4165

 

if to the Partnership Entities:

 

Global Partners LP
P.O. Box 9161
800 South Street
Suite 200
Waltham, Massachusetts 02454
Attention:  Edward J. Faneuil
Fax:  (781) 398-4165

 

Section 4.3             Entire Agreement.  This Agreement constitutes the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein.

 

Section 4.4             Amendment or Modification.  This Agreement may be
amended or modified from time to time only by the written agreement of all the
Parties hereto; provided, however, that the Partnership may not, without the
prior approval of the Conflicts Committee, agree to any amendment or
modification of this Agreement that the General Partner determines will
adversely affect the holders of Common Units.  Each such instrument shall be
reduced to writing and shall be designated on its face an “Amendment” or an
“Addendum” to this Agreement.

 

Section 4.5             Assignment.  No Party shall have the right to assign any
of its rights or obligations under this Agreement without the consent of the
other Parties hereto.

 

Section 4.6             Counterparts.  This Agreement may be executed in any
number of counterparts with the same effect as if all signatory parties had
signed the same document.  All counterparts shall be construed together and
shall constitute one and the same instrument.

 

Section 4.7             Severability.  If any provision of this Agreement shall
be held invalid or unenforceable by a court or regulatory body of competent
jurisdiction, the remainder of this Agreement shall remain in full force and
effect.

 

Section 4.8             Further Assurances.  In connection with this Agreement
and all transactions contemplated by this Agreement, each signatory party hereto
agrees to execute and deliver such additional documents and instruments and to
perform such additional acts as may be necessary or appropriate to effectuate,
carry out and perform all of the terms, provisions and conditions of this
Agreement and all such transactions.

 

Section 4.9             Rights of Limited Partners.  The provisions of this
Agreement are enforceable solely by the Parties to this Agreement, and no
Limited Partner of the Partnership

 

11

--------------------------------------------------------------------------------


 

shall have the right, separate and apart from the Partnership, to enforce any
provision of this Agreement or to compel any Party to this Agreement to comply
with the terms of this Agreement.

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties, other than the Slifkas, have executed this
Agreement on, and effective as of, the Closing Date.

 

 

GLOBAL PETROLEUM CORP.

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Secretary

 

 

 

 

MONTELLO OIL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Secretary

 

 

 

 

 

 

 

GLOBAL REVCO DOCK, L.L.C.

 

 

 

 

By:

Global Petroleum Corp.,

 

 

its Sole Member

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Edward J. Faneuil

 

 

 

Secretary

 

 

 

 

 

 

 

GLOBAL REVCO TERMINAL, L.L.C.

 

 

 

 

By:

Global Petroleum Corp.,

 

 

its Sole Member

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Edward J. Faneuil

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

GLOBAL SOUTH TERMINAL, L.L.C.

 

 

 

 

By:

Global Petroleum Corp.,

 

 

its Sole Member

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Edward J. Faneuil

 

 

 

Secretary

 

 

 

 

 

 

 

SANDWICH TERMINAL, L.L.C.

 

 

 

 

By:

Global Petroleum Corp.,

 

 

its Sole Member

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Edward J. Faneuil

 

 

 

Secretary

 

 

 

 

CHELSEA TERMINAL

 

   LIMITED PARTNERSHIP

 

 

 

 

By

Chelsea Terminal Corp.,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Edward J. Faneuil

 

 

 

Secretary

 

 

 

 

 

 

 

GLOBAL GP LLC

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Executive Vice President

 

 

General Counsel and Secretary

 

--------------------------------------------------------------------------------


 

 

GLOBAL PARTNERS LP

 

 

 

 

By:

GLOBAL GP LLC,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Edward J. Faneuil

 

 

 

Executive Vice President,

 

 

 

General Counsel and Secretary

 

 

 

 

GLOBAL OPERATING LLC

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 Edward J. Faneuil

 

 

 Executive Vice President and Secretary

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Slifkas have executed this Agreement, with respect to
the matters herein excepting Article III, on, and effective as of, the Closing
Date.

 

 

ALFRED A. SLIFKA

 

 

 

 

 

/s/ Alfred A. Slifka

 

 

 

 

 

RICHARD SLIFKA

 

 

 

 

 

/s/ Richard Slifka

 

 

 

 

 

ERIC SLIFKA

 

 

 

 

 

/s/ Eric Slifka

 

--------------------------------------------------------------------------------